Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
3.	Claims 1-2, 4-5, 7-9 and 44-48 are pending.
4.	Claim 6 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2021.
5.	 Claims 1-2, 4-5, 7-9 and 44-48 are under examination as they read on a method of administering 100 ng of DNSB and 2 µg of NKR antagonist L733,060 to a cutaneous microenvironment of a patient with a skin condition thereby reducing or desensitizing the immune response of the subject.  
6.	It is noted that the term “DNSB” is defined in the specification to be 2, 4-dinitrobenzenesulfonic acid. This abbreviation is contrary to the art-accepted abbreviation of “DNBS” for 2, 4-dinitrobenzenesulfonic acid.  Since Applicant has defined the term in the specification, the term is not improper, but the term is not how one of ordinary skill in the art would refer to 2, 4-dinitrobenzenesulfonic acid.  It would be better if this error was corrected in the specification and claims. 

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 51-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation "the one or more sub-immunogenic" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that Applicant amend the claim to recite "the one or more sub-immunogenic doses."
	Correction is required.
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1, 7-8, 44, 49-50 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for : a method of reducing or desensitizing an immune response administering DNSB in 100 ng or less to the cutaneous environment of a subject; and a method of reducing or desensitizing an immune response administering an antigen or allergen co-administered with a NK1R antagonist to the cutaneous environment of a subject, does not reasonably provide enablement for : the recitations of claims 1-2, 4-5, 7-9 and 44-48.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The specification has only disclosed data in paragraphs [0439]-[0453] and Examples 49-56 that support the claimed invention.  It is noted that the data shows that the dose of the DNBS/DNSB is not responsible for the desensitization, but rather the desensitization is due to the presence of the co-administered NK1R antagonist L733,060.  As such the claims are not enabled for any method which does not encompass the co-administration of an NK1R antagonist. The specification provides no support for any antigen or allergen which is coadministered with any “NKR” antagonist, any “Foxo3 inhibitor” or anti-TNF Ab other than the coadminstration of DNBS/DNSB with L733,060.  
In view of the art of Bandyopadhyay et al. (PTO-892; Reference U) the claims are enabled for the claims as they read on antigen  or allergen co-administered to the cutaneous environment with a NK1R antagonist which desensitizes by inhibiting substance P and hemokinin 1 function.  
The specification is not enabled for a method of reducing or desenstitizing an immune response using any antigen or allergen combined with any NKR antagonist, Foxo3 inhibitor or anti-TNF Ab.  The specification is especially not enabled for a method of treating any of the diseases recited in claims 7-8 using any antigen or allergen combined with any NKR antagonist, Foxo3 inhibitor or anti-TNF Ab.  
The breadth of the instant claims encompasses administering any antigen or allergen to a cutaneous environment in a subject in a dose which “avoids activation of antigen presenting cells.”  
The specification discloses only the following in support of “non-immunogenic”, “sub-immunogenic” and all words containing “immunogen”: 
Abstract: Methods are provided for promoting, reducing, or desensitizing various immune responses by delivery of sub-immunogenic doses of an allergen, alone or with other agents, or by delivery of antigens and adjuvants to a cutaneous microenvironment of a subject. Microneedle arrays can be used in connection with this delivery.
[0005] In some embodiments, methods for reducing or desensitizing an immune response of a subject in need thereof are provided. The methods can include administering one or more sub-immunogenic doses of an allergen to a specific cutaneous microenvironment of the subject, and thereby reducing or desensitizing the immune response of the subject. In some embodiments, the one or more sub-immunogenic doses of the allergen can be contained in microneedle arrays. 

[0006] In other embodiments methods can include administering one or more sub-immunogenic or non-immunogenic doses of an allergen and one or more immunoregulatory molecule to a specific cutaneous microenvironment of the subject, and thereby reducing or desensitizing the immune response of the subject. In some embodiments, the one or more sub-immunogenic or non-immunogenic doses of the allergen and adjuvant(s) can be contained in microneedle arrays.

[0039] FIG. 27 is a bar graph showing immunogenicity of microneedle delivered model antigens.

[0049] FIG. 37 illustrates the expression and immunogenicity of microneedle array delivered adenovectors.

[0063] FIGS. 51A and 51B demonstrate the immunogenicity of skin microenvironment targeted delivery of a representative hapten antigen, and characterizes the contact hypersensitivity response generated.

[0075] As used herein, the term "sub-immunogenic" means conditions which avoid activation of antigen presenting cells. As used herein, the term "antigen" means any immunogenic moiety or agent, generally a macromolecule, that elicits an immunological response in an individual. As used herein, the term "allergen" means any substance that causes an enhanced cell response (e.g., an allergic or asthmatic response) in a susceptible subject. Allergens are commonly proteins, or chemicals bound to proteins, that have the property of being allergenic; however, allergens can also include organic or inorganic materials derived from a variety of man-made or natural sources such as plant materials, metals, ingredients in cosmetics or detergents, latexes, or the like. The term "allergy" refers to acquired hypersensitivity to a substance (allergen). An "allergic reaction" is the response of an immune system to an allergen in a subject allergic to the allergen. Allergic conditions include eczema, allergic rhinitis or coryza, hay fever, bronchial asthma, urticaria (hives) and food allergies, and other atopic conditions. As used herein, "subject" means a mammal, including but not limited to humans, dogs, cats, and rodents. 
[0151] These results demonstrate that microneedle array delivered Ad transgenes are expressed in the skin and induce potent cellular immune responses. To specifically evaluate gene expression in vivo, we determined GFP expression in skin following either traditional intradermal injection (I.D.) or microneedle array-mediated intracutaneous delivery. We delivered 108 Ad5.GFP viral particles by ID injection or topically via a single microneedle array application (FIG. 37). Skin was harvested 48 h later, cryosectioned, counter-stained using blue fluorescent DAPI to identify cell nuclei, and then imaged by fluorescent microscopy. Significant cellular GFP expression was observed following both I.D. and microneedle array delivery. To evaluate immunogenicity, we evaluated antigen-specific lytic activity in vivo following a single I.D. or microneedle array immunization without boosting. For this purpose we immunized groups of mice with E1/E3-deleted Ad5-based vectors that encode codon-optimized SIVmac239 gag full-length or SIVmac239 gag p17 antigens (Ad5.SIV gag, Ad5.SIV gag p17). Empty vector was used as a control (Ad5). We observed potent and similar levels of in vivo lytic activity specific for the dominant SIVgag p17-derived peptide KSLYNTVCV (SIVmac239 gag 76-84) following either I.D. or microneedle array immunization with either Ad5.SIV gag or Ad5.SIV gag p17 (FIG. 37, CTL).
[0189] Further, multiple bioactive agents can be delivered in a single microneedle array (patch). This enables an immunochemotherapeutic approach based on the co-delivery of a cytotoxic agent with and immune stimulant (adjuvants). In an immunogenic environment created by the adjuvant, tumor antigens releases from dying tumor cells will be presented to the immune system, inducing a local and systemic anti-tumor immune response capable of rejecting tumor cells at the site of the treatment and throughout the body. 
 [0191] To directly evaluate the immunogenicity of CMC microneedle array incorporated antigens, the well characterized model antigen ovalbumin was used. Pyramidal arrays were fabricated incorporating either soluble ovalbumin (sOVA), particulate ovalbumin (pOVA), or arrays containing both pOVA along with CpGs. The adjuvant effects of CpGs are well characterized in animal models, and their adjuvanticity in humans is currently being evaluated in clinical trials. 
[0192] Immunization was achieved by applying antigen containing CMC-microneedle arrays to the ears of anesthetized mice using a spring-loaded applicator as described above, followed by removal of the arrays 5 minutes after application. These pyramidal microneedle arrays contained about 5 wt % OVA in CMC and about 0.075 wt % (20 .mu.M) CpG. As a positive control, gene gun based genetic immunization strategy using plasmid DNA encoding OVA was used. Gene gun immunization is among the most potent and reproducible methods for the induction of CTL mediated immune responses in murine models, suggesting its use as a "gold standard" for comparison in these assays. 
[0193] Mice were immunized, boosted one week later, and then assayed for OVA-specific CTL activity in vivo. Notably, immunization with arrays containing small quantities of OVA and CpG induced high levels of CTL activity, similar to those observed by gene gun immunization (FIG. 27). Significant OVA-specific CTL activity was elicited even in the absence of adjuvant, both with particulate and soluble array delivered OVA antigen. It is well established that similar responses require substantially higher doses of antigen when delivered by traditional needle injection. 
[0194] To evaluate the stability of fabricated arrays, batches of arrays were fabricated, stored, and then used over an extended period of time. As shown in FIG. 28, no significant deterioration of immunogenicity was observed over storage periods spanning up to 80 days (longest time point evaluated). Thus, the CMC microneedle arrays and this delivery technology can enable effective cutaneous delivery of antigen and adjuvants to elicit antigen specific immunity.
[0249] Moreover, cutaneous immunization by microneedle array has important advantages in immunogenicity. The skin is rich in readily accessible dendritic cells (DCs), and has long been regarded as a highly immunogenic target for vaccine delivery. These dendritic cell populations constitute the most powerful antigen presenting cells (APCs) identified thus far. For example, genetic immunization of skin results in transfection and activation of dendritic cells in murine and human skin, and these transfected dendritic cells synthesize transgenic antigens, migrate to skin draining lymph nodes, and efficiently present them through the MHC class I restricted pathway to stimulate CD8+ T-cells. The immune responses induced by skin derived DCs are remarkably potent and long-lasting compared to those induced by other immunization approaches. Recent clinical studies demonstrate that even conventional vaccines are significantly more potent when delivered intradermally, rather than by standard intramuscular needle injection. Thus, microneedle arrays can efficiently and simultaneously deliver both antigens and adjuvants, enabling both the targeting of DCs and adjuvant engineering of the immune response using the same delivery platform. 
[0253] Further, multiple bioactive agents can be delivered in a single microneedle array (patch). This enables an immunochemotherapeutic approach based on the co-delivery of a cytotoxic agent with and immune stimulant (adjuvants). In an immunogenic environment created by the adjuvant, tumor antigens releases from dying tumor cells will be presented to the immune system, inducing a local and systemic anti-tumor immune response capable of 
[0255] To directly evaluate the immunogenicity of CMC microneedle array incorporated antigens, the well characterized model antigen ovalbumin was used. Pyramidal arrays were fabricated incorporating either soluble ovalbumin (sOVA), particulate ovalbumin (pOVA), or arrays containing both pOVA along with CpGs. The adjuvant effects of CpGs are well characterized in animal models, and their adjuvanticity in humans is currently being evaluated in clinical trials. 
[0256] Immunization was achieved by applying antigen containing CMC-microneedle arrays to the ears of anesthetized mice using a spring-loaded applicator as described above, followed by removal of the arrays 5 minutes after application. These pyramidal microneedle arrays contained about 5 wt % OVA in CMC and about 0.075 wt % (20 .mu.M) CpG. As a positive control, gene gun based genetic immunization strategy using plasmid DNA encoding OVA was used. Gene gun immunization is among the most potent and reproducible methods for the induction of CTL mediated immune responses in murine models, suggesting its use as a "gold standard" for comparison in these assays. 
[0257] Mice were immunized, boosted one week later, and then assayed for OVA-specific CTL activity in vivo. Notably, immunization with arrays containing small quantities of OVA and CpG induced high levels of CTL activity, similar to those observed by gene gun immunization. Significant OVA-specific CTL activity was elicited even in the absence of adjuvant, both with particulate and soluble array delivered OVA antigen. It is well established that similar responses require substantially higher doses of antigen when delivered by traditional needle injection. 
[0258] To evaluate the stability of fabricated arrays, batches of arrays were fabricated, stored, and then used over an extended period of time. No significant deterioration of immunogenicity was observed over storage periods spanning up to 80 days (longest time point evaluated). Thus, the CMC microneedle arrays and this delivery technology can enable effective cutaneous delivery of antigen and adjuvants to elicit antigen specific immunity.
[0424] Accordingly, methods and systems for reducing or desensitizing an immune response by deliver of sub-immunogenic doses of an allergen to the cutaneous microenvironment are provided. These methods can include delivery of such materials using the novel microneedle arrays described herein, or by other means. 
[0448] Microneedle arrays of the type described herein can be used to deliver the immunogenic doses of one or more antigens and/or one or more immune adjuvants and/or other stimulating agents to the cutaneous microenvironment. Any number of different combinations are possible. For example, the microneedle arrays may contain: [0449] one antigen and one immune adjuvant or other stimulating agent, [0450] one antigen and two or more immune adjuvants or other stimulating agents, [0451] more than one antigen and one adjuvant or other stimulating agent, or [0452] more than one antigen and more than one adjuvant or other stimulating agent.
[0463] With regard to an exemplary positive immunization MNA delivery system, FIGS. 51A and 51B demonstrate the immunogenicity of skin microenvironment targeted delivery of a representative hapten antigen, and characterizes the contact hypersensitivity response generated. These figures illustrate an exemplary MNA-DNSB dose response, by indicating an optimal lowest dose of hapten contained in MNAs capable of inducing effective skin acute and chronic inflammation. In particular, FIG. 51A charts MNA-DNSB doses as a percentage of ear thickness increase. FIG. 51B provides histological detail of treated ear skin following the application of MNAs with the three different doses of DNSB (25 ng, 50 ng, and 100 ng). The results demonstrate an optimal, lowest dose of 50 ng DNSB, since doses of 50 ng DNSB and 100 ng DNSB were not significantly different (NS).
Figure 6B teaches 250 micrograms of BSA per MNA or 2.5 micrograms per needle and 100 micrograms OVA per MNA with 1 microgram/needle.  Figure 43 teaches 2.12 and 8.24 micrograms of ovalbumin transferred per MNA.  

Page 19-22 of the specification teaches the dosages encompassed by the instant invention.  

As evidenced by the art of Bandyopadhyay et al. (PTO-892; Reference U), the dose of the antigen or allergen is not what is sub-immunogenic, but rather the antigen or allergen when combined into a composition further comprising a NK1R antagonist makes the composition sub-immunogenic. (In particular, whole document).  The microneedles which do not comprises the NK1R antagonist are not sub-immunogenic even though they are administered at the time amounts of antigen.  Throughout the claims it is recited that the antigen or allergen is in a dose which is sub-immunogenic but that is simply not enabled because it is the combination of antigen/allergen with NK1R antagonist in a composition that is sub-immunogenic. 
As evidenced by Applicant’s arguments filed on 12/10/2020 with respect to the art of U.S. Patent 7,473,247; U.S. Patent 7,611, 481; U.S. Patent 7,942,827; U.S. patent 8,540,672 and U.S. Patent Application Publication 2005/0095298, the breadth of the claims is not enabled to be made and used commensurate in scope with the specification.  One of ordinary skill in the art would not know what a sub-immunogenic dose is of the breath of the antigens and allergens claimed.  
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
Applicant’s argument filed on 06/29/2022 have been fully considered, but are not found persuasive.

Applicant argues that practicing the invention commensurate in scope with the claims would not require undue experimentation.  
It is the Examiner’s position that the specification does not disclose the dose of any antigen or allergen which is sub-immunogenic without an NK1R antagonist.  Contrary to Applicant’s assertion it would require undue experimentation to practice the claimed invention commensurate in scope with the claims.  The specification has provided no examples which would show what dose of an antigen/allergen would be encompassed which would not activate antigen presenting cells in addition to the other functional recitations associated with the phrase.  Applicant has only argued that doses of the prior art are not encompassed but has provided no information about what doses are encompassed. Applicant’s arguments are essentially that one can go figure out what is the actual invention.  Applicant argues that it is not undue experimentation to determine the dose of the genus of all antigens and allergens which will reduce or desensitize an immune response of a subject at risk of acquiring or having contact dermatitis, atopic dermatitis, psoriasis, immunobullous diseases, inflammatory skin disorders, Type I-V hypersensitivity reactions, and systemic autoimmune disorders.
Different agents require different dosages in order to provide an immunogenic response; and smaller doses which provide an immune response are not "sub-immunogenic" or "non- immunogenic" doses, so determining which doses will be sub-immunogenic, particularly in a patient at risk of acquiring or having contact dermatitis, atopic dermatitis, psoriasis, immunobullous diseases, inflammatory skin disorders, Type I-V hypersensitivity reactions, and systemic autoimmune disorders is simply not enabled by the disclosure in the specification and it would require undue experimentation to practice the invention commensurate in scope with the claims.  
	The rejection stands for reasons of record.

11. 	No claim is allowed.	
12.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
September 10, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644